RESOLUCIÓN
Vista la solicitud de inactivación voluntaria presentada por la peticionaria la Leda. Verónica Rubí Iglesias el 17 de diciembre de 1996, y examinada la Moción Informativa que fue presentada por el Colegio de Abogados de Puerto Rico el 20 de febrero de 1997, el Tribunal autoriza la inactiva-ción voluntaria de la peticionaria de epígrafe como miem-bro activo del Colegio de Abogados de Puerto Rico y, por ende, del ejercicio de la profesión de la abogacía en Puerto Rico.
Lo acordó el Tribunal y certifica el señor Secretario del Tribunal Supremo.
(.Fdo.) Francisco R. Agrait Liado

Secretario del Tribunal Supremo